Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on March 31, 2020. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, the independent claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim(s) 1fall within one of the statutory categories?  Yes. The independent claim 1, 7 and 15 are directed to a system, a method and a non-transitory computer media (e.g. an apparatus).
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim(s) is/are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1, 7 and 15 recite a series of steps of receiving data from sensors such as audio signals, determining an direction of arrival and controlling a vehicle based on the audio signals. Under broadest reasonable interpretation, the limitations encompass a person performing the recited steps (e.g. listening to the sound signals and determining the direction of the sound signals).  If a claim limitation, under its broadest reasonable interpretation, covers the performing of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “methods of organizing human activity” grouping of abstract ideas. 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person observing the traffic rule at an intersection could give directions to a driver based on the traffic light conditions.  The mere nominal recitation that the transmitting is being executed does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process.
	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

The claim recites additional elements of a processor that performing the recited steps and sensors for collecting data; however, the limitations are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The Claim(s) does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.

CONCLUSION
Since the independent claims: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, the claim(s) is directed towards non-statutory subject matter. 
Claims 2-6, 8-14, 16-20 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Patil et al. US2018/0053413 (“Patil”).

Regarding claim(s) 1. Patil discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
receiving first audio data associated with a vehicle in an environment (Fig. 3, a first audio signal from at least vehicle 102b); receiving second audio data associated with the vehicle (Fig. 3, a second audio signal from at least vehicle 102b); determining, based at least in part on the first audio data, a first direction of arrival (DoA) value (para. 70, para. 79); determining, based at least in part on the second audio data, a second DoA value; receiving, as environment data, at least one of map data of the environment (para. 79, e.g. the ECU 108 may determine a difference between relative times of arrival of the three sound signals 502a to 502c at the first vehicle 102a. Further, the ECU 108 may determine a direction associated with a position of the second vehicle 102b with respect to the first vehicle 102a based on amplitude and/or direction of emission of each of the three sound signals 502a to 502c.), 
image data associated with the environment, lidar data associated with the environment, or radar data associated with the environment (para. 26, e.g. one or more image-capturing devices associated with the first vehicle may capture one or more images that may comprise the one or more objects in a travel path of the first vehicle. The one or more objects, such as human beings); 
determining, based at least in part on the environment data, the first DoA value, and the second DoA value, that the second audio data is associated with a reflected sound associated with the first audio data; and controlling the vehicle based at least in part on the second audio data being associated with the reflected sound (para. 83, e.g. the ECU 108 may perform a beam-forming procedure by transmission of directed sound beams towards the detected second vehicle 102b based on the calculated angle 406. The transmitted directed sound beams may be reflected from the second vehicle 102b. The reflected sound beams may be captured by the two or more audio capture devices 110. Based on analysis of the captured reflected sound beams).

Regarding claim(s) 2, 8. Patil discloses wherein the first audio data and the second audio data are associated with a same source (fig. 3, illustrates at least 3 signals from a vehicle 102b).

Regarding claim(s) 3 Patil discloses wherein the first audio data is captured by a first audio sensor and a second audio sensor, and wherein the second audio data is captured by a third audio sensor and a fourth audio sensor (fig. 3, illustrates least 9 audio signal received by vehicle 102a).

Regarding claim(s) 4. Patil discloses wherein the first audio sensor and the third audio sensor are the same audio sensor, and wherein the second audio sensor and the fourth audio sensor are the same audio sensor (fig. 3, illustrates sensor 110b receiving at least 4 audio signals).

Regarding claim(s) 5. Patil discloses: determining at least one scattering model comprising at least one of a first scattering model associated with the vehicle or a second scattering model associated with an object off of which a sound associated with the second audio data is reflected; and determining that the second audio data is associated with the reflected sound further based at least in part on the at least one scattering model (para. 83, para. 96, the audio-input devices 110e, 110a, and 110f of the first vehicle 102a may receive beams that bounce-back or reflect from the nearest vehicle (e.g., the truck 608c). Based on the received beams, the ECU 108 may determine the relative position of the nearest vehicle (e.g., the truck 608c) from the first vehicle 102a. Beam-forming performed with respect to the truck 608c has been depicted in FIG. 8 by the rays 802.)

Regarding claim(s) 6. Patil discloses the operations further comprising: determining, based at least in part on the environment data, that the first DoA value is associated with a drivable region (para. 46, the ECU 108 may control display of a virtual object via an infotainment system of the first vehicle 102a based on the captured one or more images. The virtual object may be representative of the recognized one or more objects present in the travel path of the first vehicle 102a. A drivable region  is corresponding to driving-condition information ); and determining, based at least in part on the first DoA value being associated with the drivable region, that the first audio data is received as at least one of a direct signal or an indirect signal (para. 100, the in-vehicle alert may be reproduced through the first sound field 902 based on a traffic condition of the traffic area associated with the first vehicle 102a.)

Regarding claim(s) 7, 15. Patil discloses a method comprising: receiving first audio data associated with a vehicle in an environment; receiving second audio data; 
determining, based at least in part on the first audio data, a first direction of arrival (DoA) value environment (Fig. 3, a first audio signal from at least vehicle 102b); 
determining, based at least in part on the second audio data, a second DoA value (Fig. 3, a second audio signal from at least vehicle 102b); and 
determining, based at least in part on perception data associated with the environment, the first DoA value, and the second DOA value, a direction of a source of sound relative to the vehicle (para. 67, The relative position may be determined based on the sound data received from the two or more audio-input devices 110a to 110d. The determination of the relative position is explained in further details in FIGS. 3, 4, 5, 6, 7, and 8. The ECU 108 may be further configured to generate an in-vehicle alert for the first vehicle 102a based on the determined relative position. )

Regarding claim(s) 9. Patil discloses determining, based at least in part on map data or the perception data, that the first DoA is associated with a drivable region; determining, based at least in part on the map data or the perception data, that the second DoA is associated with an object in the environment (fig. 3 and para. 46, similar to the display of the second vehicle 102b on a map, other nearby or fast-moving vehicles of the plurality of vehicles 102 may be displayed on the map to make the driver 114 aware of the traffic scenario around the first vehicle 102a.); and determining, based at least in part on the second DoA, the object, and at least one of the map data or the perception data, that the second audio data is received as reflected sound (para. 83, e.g. the ECU 108 may perform a beam-forming procedure by transmission of directed sound beams towards the detected second vehicle 102b based on the calculated angle 406. The transmitted directed sound beams may be reflected from the second vehicle 102b. The reflected sound beams may be captured by the two or more audio capture devices 110. Based on analysis of the captured reflected sound beams.)

Regarding claim(s) 10. Patil discloses controlling the vehicle based at least in part on the direction associated with the source of the sound (para. 49, the ECU 108 may be configured to transmit a message indicative of the control of the automatic-drive to an electronic device,).

Regarding claim(s) 11. Patil discloses wherein the direction is a first direction associated with a first time, the method further comprising: determining, based at least in part on the first direction, the first DoA value, and the second DoA value, at least one of a distance or a velocity associated with the source of the sound (para. 81, the ECU 108 may determine the relative velocity of the second vehicle 102b with respect to the first vehicle 102a, based on the sound data captured from the second vehicle 102b. For example, difference in the amplitude or pitch of the sound signals captured by the audio-input devices 110a, 110b, and 110c, and/or the determined TDOA may be utilized for the determination of speed and/or the relative velocity.)	

Regarding claim(s) 12. Patil discloses determining a geometry of the environment based at least in part on at least one of map data of the environment or the perception data associated with the environment (para. 82, the ECU 108 may be further configured to calculate the angle 406 (represented by angle “A”) at which the second vehicle 102b is positioned with respect to the audio-input devices 110b (at the left side) and the audio-input device 110c (at the right side) of the first vehicle 102a. )

Regarding claim(s) 13. Patil discloses receiving, as environment data, at least one of map data, image data, lidar data, or radar data; identifying, based at least in part on the environment data, a candidate sound associated with the first audio data and the second audio data; and determining a classification associated with the candidate sound based at least in part on a characteristic of at least one of the first audio data or the second audio data (para. 119, the ECU 108 may detect that the first vehicle 102a is changing lanes based on in-vehicle data extracted from the in-vehicle network 222 or one or more images captured by one or more of the image-capturing devices 112a to 112b. The audio-input devices 110a to 110h of the first vehicle 102a may capture sound emanated from various vehicles in the road portion 1106.).

Regarding claim(s) 14. Patil discloses identifying a sound associated with the first audio data and the second audio data; and determining a classification associated with the sound based at least in part on at least one of map data or the perception data (para. 92, , to determine the vehicle nearest to the first vehicle 102a, the ECU 108 may identify a signal stream that includes the earliest occurrence of vehicle-type signals.)

Regarding claim(s) 16. Patil discloses determining, based at least in part on the environment data, the region data associated with the direct path of sound in the environment (para. 92, the ECU 108 may correlate the other signals of the same vehicle-type received at the other audio-input devices. For instance, in the above case, signals 704a and 704c of the first vehicle-type (also from the first set of sound beams 610a) may be correlated with the signals 704b (the earliest received signals), as these are captured from the same vehicle (i.e., the truck 608c).)

Regarding claim(s) 17. Patil discloses determining, based at least in part on the environment data, that the DoA value is associated with a drivable region; and determining, based at least in part on the DoA value being associated with the drivable region, that the audio data is received as at least one of a direct signal or an indirect signal (para. 46, the ECU 108 may control display of a virtual object via an infotainment system of the first vehicle 102a based on the captured one or more images. The virtual object may be representative of the recognized one or more objects present in the travel path of the first vehicle 102a. A drivable region  is corresponding to driving-condition information.)

Regarding claim(s) 18. Patil discloses determining, based at least in part on the region data and the DOA value, a direction of a source of the candidate sound relative to the vehicle; and controlling the vehicle based at least in part on the direction associated with the source of the candidate sound (para. 37, he two or more audio-input devices 110a to 110h may be positioned in the first vehicle 102a to capture sound from various directions around the first vehicle 102a, as shown in FIG. 1.).

Regarding claim(s) 19. Patil discloses receiving second audio data; determining, based at least in part on the second audio data, a second DoA value; and determining, based at least in part on the first DoA value and the second DoA value, at least one of a distance or a velocity associated with a source of the candidate sound (para. 81, the ECU 108 may determine the relative velocity of the second vehicle 102b with respect to the first vehicle 102a, based on the sound data captured from the second vehicle 102b. For example, difference in the amplitude or pitch of the sound signals captured by the audio-input devices 110a, 110b, and 110c, and/or the determined TDOA may be utilized for the determination of speed and/or the relative velocity.)	.

Regarding claim(s) 20. The Patil discloses determining a geometry of the environment based at least in part on at least one of map data or perception data associated with the environment (para. 92, the ECU 108 may correlate the other signals of the same vehicle-type received at the other audio-input devices. For instance, in the above case, signals 704a and 704c of the first vehicle-type (also from the first set of sound beams 610a) may be correlated with the signals 704b (the earliest received signals), as these are captured from the same vehicle (i.e., the truck 608c).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kanamori et al. US2018/0255395: An acoustic wave originating from the sound source S arrives at the respective microphone units 201 to 203 such that an arrival time at the microphone unit 201 is earlier by time τ with respect to the arrival time at the center microphone unit 202, and an arrival time at the microphone unit 203 is later by time τ with respect to the arrival time at the center microphone unit 202.
	Yoshioka et al. US2011/0175755: A method for detecting a vehicle sound. Microphones A and B are examples of the sound pressure detecting unit 101 provided to an anterior bumper of a vehicle. In an example of FIG. 2, there is a vehicle A (hereinafter, a vehicle detected by the vehicle location detection device 100 is also referred to as a detected vehicle) approaching an intersection from the right, the microphone A detects the sound pressure of 52 dB of an engine sound of the vehicle A. The direction specifying unit 106 is a processing unit which specifies an arrival direction of a vehicle sound.
Silver et al. US2018/0374347: a plurality of microphones, such as microphones 152, arranged at different locations on a vehicle, such as vehicle 100, are used to detect a siren noise corresponding to an emergency vehicle. The output from the plurality of microphones is used to estimate a bearing of the emergency vehicle and a range of the emergency vehicle at block 820. The estimated bearing and estimate range are compared to map information identifying the location of roadways subdivided into road segments in order to identify one or more road segments which the emergency vehicle could be traveling at block 830.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666